Upon an appeal by the Conservative Loan Company, a domestic corporation, from the assessment of its moneyed capital, surplus, and undivided profits as fixed by the county board of equalization, the district court held that under the provisions of chapter 246, Session Laws 1913, p. 684, the mortgage securities on real estate in the state of Oklahoma owned by the corporation, subject to and on which the registration tax provided by that act had been paid, were exempt from ad valorem taxation, and that the corporation was entitled to the benefits of the exemption in the computation of the assessment on its moneyed capital, surplus, and undivided profits, and rendered judgment, fixing the assessment accordingly. From this judgment an appeal is prosecuted on behalf of the state.
The only questions raised by appellant in this court are: First, that the portion of the act exempting such mortgages from ad valorem taxation is unconstitutional and void; and, second, that the corporation is not entitled to the benefit of the exemption in computing the assessment on the net value of the moneyed capital, surplus, and undivided profits. Both questions have been this day decided by this court adversely to the contention of appellant in the Matter of the Assessment of the Oklahoma National Life Insurance Company, No. 7962, 68 Oklahoma, 173 P. 376. The able briefs and arguments of counsel in this case, and also of the amici curiae, were considered by the court in that case, and upon the authority thereof the judgment and order of the court below is affirmed.
All the Justices concur, except SHARP, C. J., and THACKER, J., absent and not participating.